Title: From John Adams to James McHenry, 7 May 1799
From: Adams, John
To: McHenry, James



Sir
Quincy May 7th 1799

I have received your favor of the 29th of April and have considered the subject of it with as much attention as will be necessary to agree in general to your principles. Merit however I consider as the only true scale of graduation in the army. Services & rank in the last war or any other war are only to be taken into consideration as presumptive evidence of merit & may at any time be set aside by contrary proof. Services & rank in civil life & in time of peace I think ought not to be forgotten or neglected for they are often of more utility & consequence to the public than military services. The officers I think ought not to be flattered with any positive assurance of rising in succession. The right, authority & duty of government to depart from the line of succession in clear cases of unusual merit, of extraordinary services or uncommon talents, ought always to be asserted & maintained & constantly to be held up to the view of the army.
Inclosed is a letter from Joseph Woodward Esqr recommending Baldwin & Brown to be lieutenants. Another from Josiah Waters solliciting some appointment. Another from Daniel Tillotson solliciting a captaincy of infantry. Another from Gen Brooks recommending Samuel Fowle. Another from Major Lillie. I own I am not able to read such historys without strong emotions. As this however might be intended to be confidential with me I pray you to return it to me
I have the honor to be Sir your most humble sert.
